This is an action for work and labor performed by appellee for the appellant. The parties entered into a written contract whereby appellee was to finish some floors with "one coat of paste filler rubbed in." Appellee left off the paste filler and substituted in lieu thereof a coat of shellac by agreement with appellant's husband; otherwise the contract was substantially complied with. There is evidence in the record which would support a finding that Mr. Bryan was the general agent of his wife and that he had "general supervision" of the work on the building that was being erected by his wife. If Mr. Bryan was such agent, and the trial court found that he was, and that as such agent he ordered or contracted for appellee to substitute shellac for paste filler, and appellee did this, the appellant was bound by the act of her agent, and was therefore under all the evidence, liable to the appellee for the balance due under the contract.
The case was tried by the court without a jury, and every reasonable presumption will be indulged in favor of the correctness of the rulings of the trial court. Hackett v. Cash,196 Ala. 403, 72 So. 53. No errors appearing, the judgment is affirmed.
Affirmed.
SAMFORD, J., not sitting, having been of counsel.